      Case: 1:20-cv-01179 Document #: 19 Filed: 09/09/20 Page 1 of 2 PageID #:70




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 NETZA HERRERA,
                                                      Case No. 1:20-cv-01179
          Plaintiff,

 v.                                                   Honorable Judge Manish S. Shah

 GREENSKY, LLC,

         Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       NOW COMES Netza Herrera (“Plaintiff”), by and through her undersigned attorney, and

in support of her Notice of Voluntary Dismissal with Prejudice, states as follows:

       Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses her claims against, Greensky, LLC.

Dated: September 9, 2020                                     Respectfully Submitted,


                                                             /s/ Omar T. Sulaiman
                                                             Omar T. Sulaiman
                                                             Counsel for Plaintiff
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Ave., Ste. 200
                                                             Lombard, IL 60148
                                                             Phone (630) 575-8181
                                                             Fax: (630) 575-8188
                                                             osulaiman@sulaimanlaw.com




                                                 1
     Case: 1:20-cv-01179 Document #: 19 Filed: 09/09/20 Page 2 of 2 PageID #:71




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              /s/ Omar T. Sulaiman
                                                              Omar T. Sulaiman




                                                  2
